DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 7-14, and 16-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on December 28, 2020 have been fully considered, and these remarks along with the claim amendments have overcome the submitted prior art. 
Regarding claims 1, applicant argues claim 1 is in condition for allowance, because applied references Gauvreau ‘776 (US 9,419,776), Seok ‘821 (US 2018/0167821), Kim ‘976 (US 2012/0188976), Mukherjee ‘464 (US 2016/0309464), and Yerramalli ‘467 (US 2016/0309467) do not disclose “a receiver that receives the uplink transmission, wherein, in response to the single bit subframe type indication being the second value: the processor performs a clear channel assessment in the second consecutive slot of the last subframe of the uplink burst; and the transmitter transmits downlink data directly following the clear channel assessment” (See Remarks, page 10, para 3, page 11, para 1-2). Applicant’s arguments are persuasive.
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “a receiver that receives the uplink transmission, wherein, in response to the single bit subframe type indication being the second value: the processor performs a clear channel assessment in the second consecutive slot of the last subframe of the uplink burst; and the transmitter transmits downlink in combination with the remaining limitations of claim 1, is not taught nor suggested by the prior art of record. 
Claims 7, 16, and 17 include features similar to those of claim 1 and are allowed for the same reasons.
Claims 2-5, 8-14, and 18-19 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474